This is a claim by claimants, Julia C. Walsh, Elizabeth L. Cudahy, John E. Cudahy and Gerald 0. Cudahy, legatees under the will of John C. Cudahy, deceased, claim for refund of inheritance tax. Decedent died testate in Cook County, Illinois, April 23, 1915, and in October, 1915, the inheritance tax was entered, assessing a total of $6,823.11, which less 5% equals $6,481.96, paid into County Treasury by the executor. ■ Certain contingencies under section 25 Inheritance Tax Law existing in said estate happened whereby the Court later determined and assessed a total tax of $4,820.03 less 5%, to-wit: $4,-579.03 being actual amount due the State. The difference between said sum and amount actually paid being $1,902.94 it is found the sum of $1,902.94 with 3% interest per annum from October 23, 1915, should be refunded to claimants, which we accordingly award to claimants jointly.